Citation Nr: 1414856	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-13 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had service from December 1974 to December 1978.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals no additional records which are pertinent to the present appeal.  

This issue was previously before the Board in November 2009 and April 2011.  The requirements of the remands were fulfilled and the case now returns to the Board for adjudication.  

The issue of a cervical spine disability was denied by the Board in its April 2011 decision.  Therefore, the only issue before the Board is the lumbar spine disability. 

The Veteran requested and was afforded hearings in August 2009 and September 2010.  Transcripts of both were created and are associated with the file.  The August 2009 video conference hearing was clarified to exclude the current issue.  The September 2010 Travel Board hearing concerns the issue before the Board and was held before the undersigned Veterans Law Judge.   


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's lumbar spine disability is related to his military service.  



CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2008 and January 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and by affording the Veteran a VA spine examination in May 2011.  Therefore, the Board has fulfilled its duty to assist.  
 
Merits of the Claim
 
The Veteran claims entitlement to service connection for a lumbar spine disability.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the criteria for entitlement to service connection have not been met.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was incurred in service alone is not enough.  Instead, there must be a chronic disability resulting from that injury.  38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
 
Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  

The Veteran has had several back surgeries in the past decade and has diagnoses including residual back pain, right lower extremity radiculopathy and adjacent segment disease.  The service treatment records note the Veteran complained of a month-long low back pain in June 1975 and was hit in the head by a helicopter blade in May 1976.  No back complaints were recorded following that event.  Significantly, his December 1978 exit examination did not note any back or spine abnormalities.  Historically recurrent back pain was denied.  Therefore, the Veteran has a current disability and an in-service injury.  He does not however, have evidence of a nexus between the in-service event and current pathology.

At the May 2011 VA examination, the examiner opined that the Veteran's back disability was not related to his in-service injuries.  The examiner noted the Veteran's history of complaints, that the two injuries in service were relatively minor and that the Veteran's 30-year smoking history made him more prone to developing early degenerative spine disease.  The examiner opined that the Veteran's back disabilities were due to his surgeries, rather than his service.  The examiner noted that there had been a review of the claims folder.  As noted, pertinent history was identified and recorded.  Because the examiner supported his opinion with strong rationale, the Board can assign it much probative weight. 

The only evidence tying the in-service injuries to the Veteran's current disability are his own statements.  The Veteran is competent to describe events that he has personally experienced, including his injuries.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  He is also credible as to the in-service events, because his account is corroborated by his service treatment records.  Id. at 309; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  In certain cases, the Veteran may also be competent to draw a lay nexus between his in-service injuries and his current disabilities.  In this case, the Veteran is not competent to draw such a nexus, because it is a complex medical disability and the Veteran has presented no evidence that he has the medical expertise to make such a connection.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Also, because the Veteran's lay nexus is uncorroborated by any other evidence, the Board can only give it minimal probative weight.  Several of these statements note a history of back pain.  They report noting that the Veteran has had back pain for years.  These statements, however, are insufficient to date the onset of the current back pathology to service.  Moreover, when seen in 2004 for surgery, there was some notation of longstanding back pain with radiation.  It did not relate the symptoms to service.  Moreover, there is nothing in the service treatment records to suggest radiation of the symptoms into the legs.  Again, the back was evaluated as normal at separation.  The first showing of continuing back pain was years post-service.

At the September 2010 hearing, the Veteran agreed that his Social Security records were indicative only of his current disability and would not be helpful to him to establish a nexus.  The Veteran also reiterated evidence that is associated with the claims file.  

In his March 2010 VA-9 form, the Veteran noted his one of his buddy statements was not listed in the evidence.  The VA received several buddy statements concerning the Veteran's back pain.  These statements corroborate his history of back pain, but none relate it to his military service.  Therefore, they have little probative weight to help the Veteran establish a nexus.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, this doctrine is inapplicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board cannot award service connection for a lumbar spine disability.  


ORDER

Entitlement to service connection for a lumbar spine disability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


